DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to Claims 1,6,7,9,13,36,38,46 in the submission filed 3/31/2021 are acknowledged and accepted.
New Claims 87,88 are acknowledged. Claim 87 is accepted as the subject matter of the claim is similar to the subject matter of the originally elected claims. However Claim 88 is not accepted for the reasons in Section 6.
The amendments to the Abstract are acknowledged and accepted. 
In view of the amendments to the Claims, and Abstract, objection to Claims, and Abstract are withdrawn and rejection under 35 U.S.C. 112(b) is modified.
Election/Restrictions





Newly submitted claim 87 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
	As amended, Claim 87 is now readable on non-elected Invention XXII (See Section 5 of the Office Action dated 8/3/2020. See also response filed 11/2/2020.) due to the addition of the limitations of “wherein the focusing apparatus is configured to translate or rotate around tissue of a patient.”.
	Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation 87 is withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Pending Claims are 1-31,33-60,62-88. Claims 2-5,17-31,33-35,39-35,47-60,62-84,86 



 were withdrawn previously. Claims 32 and 61 were cancelled previously.







Claims 1,6-16,36-38,46,85,88 will be examined. 
Response to Arguments
Applicant’s arguments in the submission filed 3/31/2021 with respect to claim(s) 1,85 have been considered but are moot because of the amended claims and the new grounds of rejection in view of Yang et al.
Claims 1,6-16,36-38,46,85,88 are rejected as follows:
Claim Objections
Claim  88 objected to because of the following informalities:
Claim 88 recites “ focus the modulate infrared light” in line15. This is incorrect grammatically. Examiner suggests –focus the modulated infrared light--.
  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15,36,  as best understood, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Claim 15 was rejected under 35 U.S.C. 112(b) in the previous action. However Applicant did not clarify the claim language. Hence the previous rejection is presented again.
Claim 15 recites “wherein the detector, first light source, the spatial light modulator and the second light source are arranged in sequence with the plurality of locations disposed on an opposite side of the second light source from the spatial light modulator”. It is not very clear as to where the plurality of locations is placed with respect to the spatial light modulator and the second light source. Is it on the opposite side as the side on which the spatial light modulator is disposed with respect to the second light source as in current Fig 2A or is it placed on the same side as the spatial light modulator. For the purpose of examination, the plurality of locations is disposed on an opposite side of the second light source from side on which the spatial light modulator is disposed.
Claim 36 recites “wherein the focusing apparatus is configured to move in relation to the plurality of locations a distance of at least about 10 cm in order to image a volume of the material larger than a field of view of the detector and wherein the distance comprises at least about 20 cm and wherein the object comprises tissue of a patient and wherein the distance corresponds to a distance of the patient and wherein the distance corresponds to a height of the patient in order to perform a whole body scan of the patient and wherein the focusing apparatus is configured to translate or rotate.”. It is not clear how 

Claim Rejections - 35 USC § 103










In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.










Claims 1, 6,7, 16,37,38, 88   is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2014/0009808 A1, of record) in view of 
Yang et al (Three-dimensional Holographic photostimulation of the dendritic arbor, J. Neural Eng, 8, 046002, Date: 27 May 2011, pages 1-9, hereafter Yang).

Regarding Claim 1, Wang teaches (fig 1) a focusing apparatus (system for focusing light, p29, lines 1-3, diffuse optical tomography, p29, lines 1-8, photon tunneling system 
a detector (phase conjugating device 116, p32, lines 1-7, phase conjugating device can be a CCD, p33, lines 18-23) comprising a plurality of detector pixels (CCD has a plurality of detector pixels); 
a first light source (light source 111 provides light beam 108 which is split by optical assembly 112 into different beams 121,126,127, The part of the optical assembly 112 which produces sample beam 121 is taken to be the first light source, lines 1-3, p33, lines 1-7) to direct a first light (sample beam 121, p33, lines 1-7) along an optical path (path of beam 121 from optical assembly 112 to scattering medium 113); 
a light modulator (acousto-optical modulation device 102, p32, lines 1-7) coupled to the first light source (light source 111, lines 1-3) to transmit modulated light (acousto optical modulator 102 modulates the light beam 121 to a modulated beam 104, p33, lines 1-13) to a location (location of ultrasound focus 704, p33, lines 1-12) of the plurality of locations (locations within scattering medium 113 within the translucent material (scattering medium 113, p33, lines 1-4), the light modulator (acousto-optical modulation device 102, p32, lines 1-7); 
a second light source (light source 111 provides light beam 108 which is split by optical assembly 112 into different beams 121,126,127, The part of the optical assembly 112 
a processor (controller 110, p32, lines 1-7) coupled to the detector (phase conjugating device 116, p32, lines 1-7, phase conjugating device can be a CCD, p33, lines 18-23) and the spatial light modulator (acousto-optical modulation device 102, p32, lines 1-7).
	However Wang does not teach	
a spatial light modulator comprising a first plurality of modulation pixels to modulate an amplitude or a phase of light transmitted to the location and a processor,
wherein the processor is configured with instructions to adjust the first plurality of modulation pixels with a plurality of holographic patterns to focus light to each of the plurality of locations within the translucent material.

	Yang teaches (fig 1),
a spatial light modulator (SLM, page 2, Sec 2.1, lines 1-6) comprising a first plurality of modulation pixels (pixels of SLM) to modulate an amplitude or a phase (phase holograms, page 2, Sec 2.2, lines 1-3) of light transmitted (light reflected by the SLM transmits through the sample volume, fig 1, sample is a scattering medium, p4, Sec 3.1, lines 1-3) to the location (location of a focused holographic spot, page 5, left col, lines 1-4) and a processor (processor which runs the software written in C++, p1ge 2, Sec 2.2, lines 1-3),
wherein the processor (processor which runs the software written in C++, page 2, Sec 2.2, lines 1-3) is configured with instructions (software code which formulates the processor’s instructions) to adjust the first plurality of modulation pixels (pixels of SLM)  with a plurality of holographic patterns (phase holograms, page 2, Sec 2.2, lines 1-3) to focus light to each of the plurality of locations (multi spot generation, page 2, Sec 2.1, lines 1-2, fig 1b, page 3, Sec 2.3, lines 10-12) within the translucent material (sample is a scattering medium, p4, Sec 3.1, lines 1-3, hence sample is translucent because of the scattering).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang to include the teachings of Yang such that a spatial light modulator comprising a first plurality of modulation pixels to modulate an amplitude or a phase of light transmitted to the location and a processor, wherein the processor is configured with instructions to adjust the first plurality of modulation pixels with a plurality of holographic patterns to focus 

	
Regarding Claim 6, Wang-Yang teach the focusing apparatus of claim 1, 
wherein the first light source (light source 111 provides light beam 108 which is split by optical assembly 112 into different beams 121,126,127, The part of the optical assembly 112 which produces sample beam 121 is taken to be the first light source, lines 1-3, p33, lines 1-7), the spatial light modulator (acousto-optical modulation device 102, p32, lines 1-7, Wang) and the detector (phase conjugating device 116, p32, lines 1-7, phase conjugating device can be a CCD, p33, lines 18-23) are arranged to increase an amount of light transmitted to the detector (phase conjugating device 116, p32, lines 1-7, phase conjugating device can be a CCD, p33, lines 18-23) from the spatial light modulator (acousto-optical modulation device 102, p32, lines 1-7, Wang) in response to scattering of light within the translucent material (scattering medium 113, p33, lines 1-4, Wang) (the relative arrangement in fig 1 of Wang, of  light source 111, the acousto-optical modulation device 102 and phase conjugating device 116 is similar to the current arrangement in fig 1 and hence this arrangement would lead to an increase in amount of light transmitted to the phase conjugating device 116 which is a CCD or detector). 

Regarding Claim 7, Wang-Yang teach the focusing apparatus of claim 1,

However Wang-Yang do not teach
wherein the spatial light modulator and the second light source are arranged at oblique angles to each other to increase an amount of light transmitted from the spatial light modulator to the detector in response to scattering of light within the translucent material.  
Although Wang-Yang do not explicitly disclose the spatial light modulator and the second light source are arranged at oblique angles to each other, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention that the spatial light modulator and the second light source are arranged at oblique angles to each other since the spatial light modulator and the second light source are arranged at zero angles to each other is disclosed and there are a finite potential ways (no angle, acute angle and oblique angle) in which the spatial light modulator and the second light source can be arranged.  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify Wang-Yang to have the spatial light modulator and the second light source arranged at oblique angles to each other for the purpose of better coverage of light scattered from the medium.

Regarding Claim 16, Wang-Yang teach the focusing apparatus of claim 1, wherein the wavelength is within a range from about 700 nm to about 900 nm (wavelength of light 108 is in visible or near IR, also  200nm-2500nm which encompasses the claimed range, p42, lines 1-7, Wang).

Regarding Claim 37, Wang-Yang teach the focusing apparatus of claim 1,
wherein the spatial light modulator (acousto optical modulator 102 modulates the light beam 121 to a modulated beam 104, p33, lines 1-13, Wang) is separated from the first light source (light source 111 provides light beam 108 which is split by optical assembly 112 into different beams 121,126,127, The part of the optical assembly 112 which produces sample beam 121 is taken to be the first light source, lines 1-3, p33, lines 1-7)  by a  distance (as in fig 1, Wang) and wherein the spatial light modulator (acousto optical modulator 102 modulates the light beam 121 to a modulated beam 104, p33, lines 1-13, Wang) comprises a transmissive spatial light modulator (transmissive as in fig 1, Wang).  
However Wang-Yang do not teach
wherein the spatial light modulator is separated from the first light source by a distance of no more than about 10 mm.
 In re Aller, 105 USPQ 233 (C.C.P.A. 1955). A person of ordinary skill in the art would have been motivated to have the spatial light modulator is separated from the first light source by a distance of no more than about 10 mm for the purpose of miniaturization of the apparatus.

Regarding Claim 38, Wang-Yang teach the focusing apparatus of claim 1,
wherein the second light source (light source 111 provides light beam 108 which is split by optical assembly 112 into different beams 121,126,127, The part of the optical assembly 112 which produces reference beam 126 is taken to be the second light source, lines 1-3, p33, lines 1-7)  s separated from the detector (phase conjugating device 16, p32, lines 1-7, phase conjugating device can be a CCD, p33, lines 18-23)  by a  distance (as in fig 1, Wang) and wherein the spatial light modulator (acousto optical modulator 102 modulates the light beam 121 to a modulated beam 104, p33, lines 1-13, 
However Wang-Yang do not teach
wherein the second light source is separated from the detector by a distance of no more than about 10 mm.
Now, although Wang-Yang do not explicitly disclose the claimed range of the second light source is separated from the detector by a distance of no more than about 10 mm, it is considered to be within ordinary skill level to modify Wang-Yang with routine experimentation to obtain the second light source is separated from the detector by a distance of no more than about 10 mm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the second light source is separated from the detector by a distance of no more than about 10 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). A person of ordinary skill in the art would have been motivated to have the second light source is separated from the detector by a distance of no more than about 10 mm for the purpose of miniaturization of the apparatus.

Regarding Claim 88, Wang teaches (fig 1) an apparatus (system for focusing light, p29, lines 1-3, diffuse optical tomography, p29, lines 1-8, photon tunneling system 100, p32, lines 1-2) comprising: 

a first infrared light source (light source 111 provides light beam 108 which is split by optical assembly 112 into different beams 121,126,127, The part of the optical assembly 112 which produces sample beam 121 is taken to be the first light source, lines 1-3, p33, lines 1-7, light source 111 is a near-infrared light source, p42, lines 1-3) to direct a first infrared light (sample beam 121, p33, lines 1-7, light is near-infrared light, p42, lines 1-3) along an optical path (path of beam 121 from optical assembly 112 to scattering medium 113); 
a light modulator (acousto-optical modulation device 102, p32, lines 1-7) coupled to the first infrared light source (light source 111, lines 1-3, light source 111 is a near-infrared light source, p42, lines 1-3) to transmit modulated infrared light (acousto optical modulator 102 modulates the light beam 121 to a modulated beam 104, p33, lines 1-13) to a location (location of ultrasound focus 704, p33, lines 1-12) of the plurality of locations (locations within scattering medium 113) within a three-dimensional translucent material (scattering medium 113, p33, lines 1-4, medium is  a biological tissue which is 3d), the light modulator (acousto-optical modulation device 102, p32, lines 1-7); 
a second infrared light source (light source 111 provides light beam 108 which is split by optical assembly 112 into different beams 121,126,127, The part of the optical assembly 112 which produces reference beam 126 is taken to be the second light source, lines 1-3, p33, lines 1-7, light source 111 is a near-infrared light source, p42, lines 1-3)  to direct  light received (signal beam 122, p33, lines 12-15) from the location (location of ultrasound focus 704, p33, lines 1-12), the detector (phase conjugating device 116, p32, lines 1-7, phase conjugating device can be a CCD, p33, lines 18-23) arranged with the second infrared light source (light source 111 provides light beam 108 which is split by optical assembly 112 into different beams 121,126,127, The part of the optical assembly 112 which produces reference beam 126 is taken to be the second light source, lines 1-3, p33, lines 1-7,  light source 111 is a near-infrared light source, p42, lines 1-3) to receive the exit infrared light (signal beam 122, p33, lines 12-15) from the threes-dimensional translucent material (scattering medium 113, p33, lines 1-4, medium is a biological tissue which is 3d) and the second light source (light source 111 provides light beam 108 which is split by optical assembly 112 into different beams 121,126,127, The part of the optical assembly 112 which produces reference beam 126 is taken to be the second light source, lines 1-3, p33, lines 1-7); and 
a processor (controller 110, p32, lines 1-7) coupled to the detector (phase conjugating device 116, p32, lines 1-7, phase conjugating device can be a CCD, p33, lines 18-23) and the light modulator (acousto-optical modulation device 102, p32, lines 1-7).
	However Wang does not teach	
a spatial light modulator comprising a first plurality of modulation pixels to modulate an amplitude or a phase of the first infrared light to generate the modulated infrared light and a processor configured with instructions to adjust the first plurality of modulation 
	Wang and Yang are related as light modulators.
	Yang teaches (fig 1),
a spatial light modulator (SLM, page 2, Sec 2.1, lines 1-6) comprising a first plurality of modulation pixels (pixels of SLM) to modulate an amplitude or a phase (phase holograms, page 2, Sec 2.2, lines 1-3) of modulated light and a processor (processor which runs the software written in C++, p1ge 2, Sec 2.2, lines 1-3) configured with instructions (software code which formulates the processor’s instructions) to adjust the first plurality of modulation pixels (pixels of SLM)  with a plurality of holographic patterns (phase holograms, page 2, Sec 2.2, lines 1-3) to focus the modulated light (light modulated by SLM) to each of the plurality of locations (multi spot generation, page 2, Sec 2.1, lines 1-2, fig 1b, page 3, Sec 2.3, lines 10-12) within the three-dimensional translucent material (sample is a scattering medium, p4, Sec 3.1, lines 1-3, hence sample is translucent because of the scattering, sample is a dendritic spine which is 3d, Sec 3.1, lines 4-5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang to include the teachings of Yang such that a spatial light modulator comprising a first plurality of modulation pixels to modulate an amplitude or a phase of light transmitted to the location and a processor, wherein the processor is configured with instructions to adjust the first plurality of modulation pixels with a plurality of holographic patterns to focus light to each of the plurality of locations within the translucent material for the purpose of .

Claims 8-10,13-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2014/0009808 A1, hereafter Wang) in view of Yang et al (Three-dimensional Holographic photostimulation of the dendritic arbor, J. Neural Eng, 8, 046002, Date: 27 May 2011, pages 1-9, hereafter Yang) and further in view of Masumura et al (US 2011/0071402 A1, of record).

Regarding Claim 8, Wang-Yang teach the focusing apparatus of claim 1.
	However Wang-Yang do not teach
wherein the first light source, the spatial light modulator, the second light source and the detector are arranged in sequence with the plurality of locations disposed between the spatial light modulator and the second light source.  
Wang-Yang and Masumura are related as focusing apparatus.
Masumura teaches (fig 4),
wherein the first light source (laser source 400, p83, lines 1-5), the light modulator (AOM 405, p83, lines 1-5), the second light source (light source 414, p86, lines 1-2) and the detector (photodetector 412, p85, lines 1-4) are arranged in sequence (laser source 400, AOM 405, light source 414 and detector 412 are arranged in this particular order from left to right) with the plurality of locations (locations in scattering medium 409, p84, lines 1-3) disposed between the spatial light modulator (AOM 405, p83, lines 1-5) and the second light source (light source 414).  


Regarding Claim 9, Wang-Yang-Masumura teach the focusing apparatus of claim 8,
	wherein an optical axis of the spatial light modulator (acousto-optical modulation device 102, p32, lines 1-7, Wang, spatial light modulator 54, col 1, lines 29-33, Kuba, AOM 405, p83, lines 1-5, Masumura) and an optical axis of the second light source (light source 414, p86, lines 1-2, Masumura) and the detector (photodetector 412, p85, lines 1-4, Masumura) are coupled to an object (scattering medium is a biological tissue, p5, lines 1-4, Masumura and hence is part of a patient who is the  object)  at a plurality of spaced apart locations (the two locations on the right and left of medium 409) to receive scattered light from the object (scattering medium is a biological tissue and hence is part of a patient who is the  object) and wherein the object (scattering medium is a biological tissue and hence is part of a patient who is the  object)  comprises a patient.  
However Wang-Yang-Masumura do not teach
wherein an optical axis of the spatial light modulator and an optical axis of the second light source are arranged at oblique angles to each other.
Wang-Yang-Masumura do not explicitly disclose an optical axis of the spatial light modulator and an optical axis of the second light source are arranged at oblique angles to each other, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention that wherein an optical axis of the spatial light modulator and an optical axis of the second light source are arranged at oblique angles to each other since the optical axes of spatial light modulator and the second light source are arranged at zero angles to each other is disclosed and there are a finite potential ways (no angle, acute angle and oblique angle) in which the optical axes of spatial light modulator and the second light source can be arranged.  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify Wang-Yang-Masumura to have the optical axes of spatial light modulator and the second light source arranged at oblique angles to each other for the purpose of better coverage of light emitted from the SLM.

Regarding Claim 10, Wang-Yang-Masumura teach the focusing apparatus of claim 9, further comprising a modulator module (laser source 400 and AOM 405 in Masumura are considered a modulator module) comprising the first light source (laser source 400, p83, lines 1-5), the spatial light modulator (AOM 405, p83, lines 1-5) and a detector 

Regarding Claim 13, Wang-Yang teach the focusing apparatus of claim 1.
However Wang-Yang do not teach
wherein the first light source and the spatial light modulator are arranged in a first sequence and oriented to direct light toward the plurality of locations along an axis extending from the spatial light modulator toward the plurality of locations, and wherein the second light source and the detector are arranged and oriented in a second sequence away from the axis in order to receive forward scattered light transmitted obliquely from the plurality of locations and away from the axis and wherein the forward scattered light transmitted through the material to the detector corresponds to a curved energy profile distribution and wherein the curved energy profile distribution corresponds to a banana like shape.
Wang-Yang and Masumura are related as focusing apparatus.
Masumura teaches (fig 4),
wherein the first light source (laser source 400, p83, lines 1-5), and the light modulator (AOM 405, p83, lines 1-5) are arranged in a first sequence and oriented to direct light 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang-Yang to include the teachings of Masumura such that wherein the first light source and the spatial light modulator are arranged in a first sequence and oriented to direct light toward the plurality of locations along an axis extending from the spatial light modulator toward the plurality of locations, and wherein the second light source and the detector are arranged and oriented in a second sequence away from the axis in order to receive forward scattered light transmitted from the plurality of locations and away from the axis and 
However Wang-Yang-Masumura do not teach
forward scattered light is transmitted obliquely from the plurality of locations and away from the axis
Although Wang-Yang-Masumura do not explicitly disclose forward scattered light is transmitted obliquely from the plurality of locations and away from the axis, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention that forward scattered light is transmitted obliquely from the plurality of locations and away from the axis since the forward scattered light is transmitted with no angle to the axis and transmits along the axis to the photodetector is disclosed and there are a finite potential ways (no angle, acute angle and oblique angle) in which the forward scattered light can be transmitted to the detector (with no angle, oblique angle, acute angle).  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify Wang-Yang-Masumura to have forward scattered light is 

Regarding Claim 14, Wang-Yang teach the focusing apparatus of claim 1, wherein the first light source (light source 111 provides light beam 108 which is split by optical assembly 112 into different beams 121,126,127, The part of the optical assembly 112 which produces sample beam 121 is taken to be the first light source, lines 1-3, p33, lines 1-7, Wang) and the spatial light modulator (acousto-optical modulation device 102, p32, lines 1-7, Wang) are oriented toward the plurality of locations (locations within scattering medium 113, Wang) to direct light toward the plurality of locations (locations within scattering medium 113) along an optical path (optical path between assembly 112 and AOM 102), and wherein the second light source (light source 111 provides light beam 108 which is split by optical assembly 112 into different beams 121,126,127, The part of the optical assembly 112 which produces reference beam 126 is taken to be the second light source, lines 1-3, p33, lines 1-7, Wang) and the detector (phase conjugating device 16, p32, lines 1-7, phase conjugating device can be a CCD, p33, lines 18-23, Wang) are arranged in sequence with the plurality of locations (locations within scattering medium 113).
	However Wang-Yang do not teach 
wherein the second light source and the detector are arranged in sequence with the plurality of locations disposed between the spatial light modulator and the second light source.  
Wang-Yang and Masumura are related as focusing apparatus.

wherein the second light source (light source 414, p86, lines 1-2) and the detector (photodetector 412, p85, lines 1-4) are arranged in sequence with the plurality of locations (locations in scattering medium 409, p84, lines 1-3) disposed between the spatial light modulator (AOM 405, p83, lines 1-5) and the second light source (light source 414).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang-Yang to include the teachings of Masumura such that the second light source and the detector are arranged in sequence with the plurality of locations disposed between the spatial light modulator and the second light source for the purpose of generating absorption and scattering distribution images (p95, lines 1-9).

Regarding Claim 15, Wang-Yang teach the focusing apparatus of claim 1.
	However Wang-Yang do not teach
wherein the first light source, the spatial light modulator, the second light source and the detector are arranged in sequence with the plurality of locations disposed between the spatial light modulator and the second light source in order to receive forward scattered light from the translucent medium.  
Wang-Yang and Masumura are related as focusing apparatus.
Masumura teaches (fig 4),
wherein the first light source (laser source 400, p83, lines 1-5), the light modulator (AOM 405, p83, lines 1-5), the second light source (light source 414, p86, 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang-Yang to include the teachings of Masumura such that the first light source, the spatial light modulator, the second light source and the detector are arranged in sequence with the plurality of locations disposed between the spatial light modulator and the second light source for the purpose of generating absorption and scattering distribution images (p95, lines 1-9).
	However Wang-Yang-Masumura do not teach
with the plurality of locations disposed on an opposite side of the second light source from the spatial light modulator in order to receive backscattered light from the translucent material.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to have the plurality of locations disposed on an opposite side of the second light source from the spatial light modulator in order to receive backscattered light from the translucent material since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70 C.C.P.A. 1950). A person of ordinary skill in the art would have been motivated to .

Claims 11,12,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2014/0009808 A1, hereafter Wang) in view of Yang et al (Three-dimensional Holographic photostimulation of the dendritic arbor, J. Neural Eng, 8, 046002, Date: 27 May 2011, pages 1-9, hereafter Yang) and further in view of Masumura et al (US 2011/0071402 A1, of record) and Szabo et al (US 2015/0172545 A1, of record).

Regarding Claim 11, Wang-Yang-Masumura teach the focusing apparatus of claim 10.
	However Wang-Yang-Masumura do not teach
	further comprising a plurality of modulator modules and a plurality of detector modules coupled to the object at a plurality of at least four spaced apart locations and wherein the plurality of modules is coupled to the object to focus light to the plurality of locations within the object.  
	Wang-Yang-Masumura and Szabo are related as focusing imaging systems.
	Szabo teaches (fig 15),
further comprising a plurality of imaging modules (components 1902, 1904,1908, p197, lines 1-10, these can be alert components which can be displays, p177, lines 1-7) and a plurality of detector modules (multiple imaging modules 1804, p195, lines 1-8 which can 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang-Yang-Masumura to include the teachings of Szabo such that further comprising a plurality of modulator modules and a plurality of detector modules coupled to the object at a plurality of at least four spaced apart locations and wherein the plurality of modules is coupled to the object to focus light to the plurality of locations within the object for the purpose of utilizing a technique for obtaining a comprehensive imaging view (p19, lines 1-6).

Regarding Claim 12, Wang-Yang-Masumura-Szabo teach the focusing apparatus of claim 11, wherein the plurality of modulator modules (components 1902, 1904,1908, p197, lines 1-10, these can be alert components which can be displays, p177, lines 1-7, Szabo) and the plurality of detector modules (multiple imaging modules 1804, p195, lines 1-8 which can be cameras) are coupled to the processor (processor 195, p188, lines 1-5) in a network configuration (combination of processor 195 with imaging modules, p188, lines 1-3).

Claim 36,   is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2014/0009808 A1, hereafter Wang) in view of Yang et al (Three-dimensional Holographic photostimulation of the dendritic arbor, J. Neural Eng, 8, 046002, Date: 27 May 2011, pages 1-9, hereafter Yang) and further in view of ‘T Hooft et al (US 9,341,569 B2, of record) and Zhang et al (Instrumentation in Diffuse Optical Imaging, Photonics, 1(1), March 20, 2014, pages 1-25, hereafter Zhang).

Regarding Claim 36, Wang-Yang teach the focusing apparatus of claim 1.
However Wang-Yang do not teach
wherein the processor is configured to form an image of the material with a resolution within a range from about 1 mm to about 5 mm and wherein the focusing apparatus is configured to move in relation to the plurality of locations a distance of at least about 10 cm in order to image a volume of the material larger than a field of view of the detector and wherein the distance comprises at least about 20 cm and wherein the object comprises tissue of a patient and wherein the distance corresponds to a distance of the patient and wherein the distance corresponds to a height of the patient in order to perform a whole body scan of the patient and wherein the focusing apparatus is configured to translate or rotate.  
	Wang-Yang and ‘T Hooft are related as focusing imaging systems.
	‘T Hooft teaches (fig 1)
wherein the processor (control unit 8 which reconstructs the image of an interior of turbid medium 1, col 6, lines 38-40) is configured to form an image of the material (turbid medium 1, col 6, lines 16-17) with a resolution within a range from about 1 mm to about 5 mm (image resolution 2.5mm,  col 11, lines 18-27).

However Wang-Yang-‘T Hooft do not teach
and wherein the focusing apparatus is configured to move in relation to the plurality of locations a distance of at least about 10 cm in order to image a volume of the material larger than a field of view of the detector and wherein the distance comprises at least about 20 cm and wherein the object comprises tissue of a patient and wherein the distance corresponds to a distance of the patient and wherein the distance corresponds to a height of the patient in order to perform a whole body scan of the patient and wherein the focusing apparatus is configured to translate or rotate.  
Wang-Yang-‘T Hooft and Zhang are related as focusing apparatus.
Zhang teaches a focusing apparatus (DOI setup, page 2, Sec 2: System architecture, lines 1-5)
wherein the focusing apparatus (DOI setup, page 2, Sec 2: System architecture, lines 1-5, light source and photodetectors are considered to be the focusing apparatus) is configured to move in relation to the plurality of locations (locations within a whole small animal like a mouse or rat, Sec 2.2, page 3, lines 1-5) a distance of at least about 10 cm (a mouse or rat is at least 10cm) in order to image a volume of the material larger than a field of view of the detector (the photodetectors are rotated about the imaging 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang-Yang-‘T Hooft to include the teachings of Zhang such that the focusing apparatus is configured to move in relation to the plurality of locations a distance of at least about 10 cm in order to image a volume of the material larger than a field of view of the detector and wherein the distance comprises at least about 20 cm and wherein the object comprises tissue of a patient and wherein the distance corresponds to a distance of the patient and wherein the distance corresponds to a height of the patient in order to perform a whole body scan of the patient and wherein the focusing apparatus is configured to translate or rotate for the purpose of utilizing a commonly adopted method for patient positioning and imaging (page 3, Sec 2.2, lines 6-7).

Claim 46,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2014/0009808 A1, hereafter Wang) in view of Yang et al (Three-dimensional Holographic photostimulation of the dendritic arbor, J. Neural Eng, 8, 046002, Date: 27 May 2011, pages 1-9, hereafter Yang) and further in view of Alfano et al (US 5,931,789, of record).

Regarding Claim 46, Wang-Yang teach the focusing apparatus of claim 1.
However Wang-Yang do not teach
further comprising a support configured to support the focusing apparatus on a head of a subject and wherein the support comprises a hat.
Wang-Yang and Alfano are related as focusing imaging apparatus.
Alfano teaches (fig 1) focusing apparatus (imaging, col 1, lines 21-24, col 9, lines 3-8),
further comprising a support (hat like holder, col 13, lines 30-34) configured to support the focusing apparatus (imaging, col 1, lines 21-24) on a head (head or brain)  of a subject (patient) and wherein the support comprises a hat (hat like holder).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang-Yang to include the teachings of Alfano such that comprising a support configured to support the focusing apparatus on a head of a subject and wherein the support comprises a hat for the purpose of utilizing a technique for imaging the internal structure of the head or brain (col 13, lines 30-34).

Claim 85,   is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2014/0009808 A1, hereafter Wang) in view of Yang et al (Three-dimensional Holographic photostimulation of the dendritic arbor, J. Neural Eng, 8, 046002, Date: 27 May 2011, pages 1-9, hereafter Yang) and further in view of Zhang et al (Instrumentation in Diffuse Optical Imaging, Photonics, 1(1), March 20, 2014, pages 1-25, hereafter Zhang).

Regarding Claim 85, Wang teaches (fig 1) a focusing apparatus (system for focusing light, p29, lines 1-3, diffuse optical tomography, p29, lines 1-8, photon tunneling system 100, p32, lines 1-2) to focus light in a translucent material (scattering medium 113, p33, lines 1-4) at a location (light beam 108 illuminates different structures in the scattering medium 113, p33, lines 1-4, one of the positions of structures is considered the location) within the translucent material (scattering medium 113, p33, lines 1-4), the focusing apparatus (system for focusing light, p29, lines 1-3, diffuse optical tomography, p29, lines 1-8, photon tunneling system 100, p32, lines 1-2)  comprising: 
a detector (phase conjugating device 116, p32, lines 1-7, phase conjugating device can be a CCD, p33, lines 18-23) comprising a plurality of detector pixels (CCD has a plurality of detector pixels); 
a first light source (light source 111 provides light beam 108 which is split by optical assembly 112 into different beams 121,126,127, The part of the optical assembly 112 which produces sample beam 121 is taken to be the first light source, lines 1-3, p33, lines 1-7) to direct a first light (sample beam 121, p33, lines 1-7) along an optical path (path of beam 121 from optical assembly 112 to scattering medium 113); 

a second light source (light source 111 provides light beam 108 which is split by optical assembly 112 into different beams 121,126,127, The part of the optical assembly 112 which produces reference beam 126 is taken to be the second light source, lines 1-3, p33, lines 1-7)  to direct a second light (reference beam 126, p33, lines 1-7) to interfere (interference of signal beam 122 and reference beam 126, p33, lines 13-18) with light received (signal beam 122, p33, lines 12-15) from the location (location of ultrasound focus 704, p33, lines 1-12), the detector (phase conjugating device 116, p32, lines 1-7, phase conjugating device can be a CCD, p33, lines 18-23) arranged with the second light source (light source 111 provides light beam 108 which is split by optical assembly 112 into different beams 121,126,127, The part of the optical assembly 112 which produces reference beam 126 is taken to be the second light source, lines 1-3, p33, lines 1-7) to receive light (signal beam 122, p33, lines 12-15) from the translucent material (scattering medium 113, p33, lines 1-4) and the second light source (light source 111 provides light beam 108 which is split by optical assembly 112 into different beams 121,126,127, The part of the optical assembly 112 which produces reference beam 126 is taken to be the second light source, lines 1-3, p33, lines 1-7); and 

	However Wang does not teach	
a spatial light modulator comprising a first plurality of modulation pixels to modulate an amplitude or a phase of light transmitted to the location and a processor,
wherein the processor is configured with instructions to adjust the first plurality of modulation pixels with a plurality of holographic patterns to focus light at the location.
	Wang and Yang are related as light modulators.
	Yang teaches (fig 1),
a spatial light modulator (SLM, page 2, Sec 2.1, lines 1-6) comprising a first plurality of modulation pixels (pixels of SLM) to modulate an amplitude or a phase (phase holograms, page 2, Sec 2.2, lines 1-3) of light transmitted (light reflected by the SLM transmits through the sample volume, fig 1, sample is a scattering medium, p4, Sec 3.1, lines 1-3) to the location (location of a focused holographic spot, page 5, left col, lines 1-4) and a processor (processor which runs the software written in C++, p1ge 2, Sec 2.2, lines 1-3),
wherein the processor (processor which runs the software written in C++, page 2, Sec 2.2, lines 1-3) is configured with instructions (software code which formulates the processor’s instructions) to adjust the first plurality of modulation pixels (pixels of SLM)  with a plurality of holographic patterns (phase holograms, page 2, Sec 2.2, lines 1-3) to focus light at the location (location of one of the spots in the multi spot generation, page 2, Sec 2.1, lines 1-2, fig 1b, holographic spot, p4, Sec 3.1, lines 1-3, location is within a 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang to include the teachings of Yang such that a spatial light modulator comprising a first plurality of modulation pixels to modulate an amplitude or a phase of light transmitted to the location and a processor, wherein the processor is configured with instructions to adjust the first plurality of modulation pixels with a plurality of holographic patterns to focus light to each of the plurality of locations within the translucent material for the purpose of utilizing a technique which allows for simultaneous control of light patterning and correction for optical aberrations (page 7, Sec: Summary, last para, lines 9-12).
However Wang-Yang do not teach
wherein the focusing apparatus is configured to move in relation to the plurality of locations in order to image a volume of the translucent material larger than a field of view of the detector.
	Wang-Yang and Zhang are related as optical imaging and focusing apparatus.
	Zhang teaches a focusing apparatus (DOI setup, page 2, Sec 2: System architecture, lines 1-5, light source and photodetectors are considered to be the focusing apparatus)
wherein the focusing apparatus (DOI setup, page 2, Sec 2: System architecture, lines 1-5, light source and photodetectors are considered to be the focusing apparatus) is configured to move (the light sources and the photodetectors are rotated about the imaging subject, Sec 2.2, lines 13-15) in relation to the plurality of locations (locations 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Wang-Yang to include the teachings of Zhang such that wherein the focusing apparatus is configured to move in relation to the plurality of locations in order to image a volume of the translucent material larger than a field of view of the detector for the purpose of utilizing a commonly adopted method for patient positioning and imaging (page 3, Sec 2.2, lines 6-7).
Conclusion
























Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



J.V.D
Jyotsna V Dabbi									5/17/2021Examiner, Art Unit 2872      

                                                                                                                                                                                               
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872